By the Court. Sandford, J.
By the statute, promissory notes made payable to the order of the maker thereof, or to the order of a fictitious person, shall, if negotiated by the maker, have the same effect, and be of the same validity, as against the maker and all persons having knowledge of the facts, as if payable to bearer. (1 R. S. 768, § 5.)
In this case, the proof was abundant to show, that Ebenezer Stevens & Sons were fictitious persons, within the meaning of the act; and also that the insertion of that name as the payees was an inadvertence, which might well occur under the circumstances.
The evidence which the defendants object to as proving a cause of action distinct from the note, (the declaration having a notice attached that the note was the only cause of action,) was given to prove the plaintiff’s title to the note, and that the makers negotiated it. It was pertinent and proper in that view, and was sufficient to bring the case within the statute.
Motion for new trial denied.